DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 7 April 2020. It is noted, however, that applicant has not filed a certified copy of Indian provisional patent application 202011015288 as required by 37 CFR 1.55.

Claim Objections
Claims 1, 13 and 17 appear to interchangeably use the phrases “digital chats records” and “digital chat records”. Appropriate correction is required.
Claims 6 and 12 are objected to because their preambles end in a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, there is insufficient antecedent basis for the following language: “the plurality of tasks” in the 2nd limitation; “each subgroup of digital chat records” and “the chat content data” in the 3rd limitation; and “the ranking score” in the 10th limitation. Claim 1 includes “a plurality of task keywords and a plurality of task related words” in the 3rd limitation; no definitions are provided for “task keywords” and “task related words” and so it is not clear what the difference is between these phrases. Claim 1 includes “from the chat content data from the digital chat record” in limitation 6; it is not clear what this means. Claim 1 includes “the task” in limitation 6, “the expandable template data structure” in limitation 8 and “the digital chat record” in limitation 10; since there are multiple tasks, expandable data structures and digital chat records, it is not clear which task, expandable template data structure and digital chat record these limitations are referring to. Claims 2-20 are likewise rejected for including the same or similar subject matter, or for being respective dependent claims.
Claims 2, 3, 18 and 19 include “the extracting the plurality of chat utterances and the plurality of chat snippets”. There is insufficient antecedent basis for this limitation.
	Claim 6 includes “the extracting chat utterances and chat snippets.” There is insufficient antecedent basis for this limitation. Additionally, claim 6 appears to be a duplicate of claim 2. 
Claim 11 includes “the rank of chat utterances and chat snippets of the action task type.” There is insufficient antecedent basis for this limitation.
Claim 12 includes “wherein ranking the query task type.” There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, system and non-transitory, computer-readable medium of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: a computing device, a processor, a memory, and a non-transitory, computer-readable medium.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
	receiving, by a computing device, a corpus of digital chats records (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually accessing one or more chat records. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
	grouping, by the computing device, the corpus of digital chat records into subgroups of tasks of the plurality of tasks, wherein each subgroup corresponds to one task of the plurality of tasks (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about the chat records as grouped based on a task. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	generating, by the computing device via a keyword chat module, for each subgroup of digital chat records, a plurality of task keywords and a plurality of task related words from the chat content data of each digital chat record based at least in part on a tokenization analysis of the corpus of digital chat records (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about words in the chat records. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	generating, by the computing device, for each subgroup of digital chat records, an expandable template data structure based at least in part on the plurality of task keywords and the plurality of task related words (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about words in the chat records as a list or any other structure. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);  
	receiving, by the computing device, a digital chat record; extracting, by the computing device, a plurality of chat utterances from the chat content data from the digital chat record based at least in part on the plurality of task keywords associated with the task and the plurality of task related words associated with the task; extracting, by the computing device, a plurality of chat snippets from the plurality of chat utterances based at least in part on a data proximity window in relation to a task keyword (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about words in a chat record as phrases of one or more word. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 	
	ranking, by the computing device via a template scoring module, the plurality of chat utterances and the plurality of chat snippets based at least in part on the expandable template data structure (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about phrases in a sorted or ranked manner based on any attribute of the phrases. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	modifying, by the computing device, the expandable template data structure to form an adjusted template data structure based at least in part on the plurality of ranked chat utterances and the plurality of ranked chat snippets; populating, by the computing device, the adjusted template data structure with a subset of the ranked chat utterances from the plurality of ranked chat utterances and a subset of the ranked chat snippets from the plurality of the ranked chat snippets based at least in part on the ranking score to form a chat summary data structure for the digital chat record; and storing, by the computing device, the chat summary data structure for the digital chat record in a database (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about updating the list (or other structure) and saving it in an updated form. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computing device, a processor, a memory, and a non-transitory, computer-readable medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 32-35 and 68-75 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed a computing device, a processor, a memory, and a non-transitory, computer-readable medium, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 32-35 and 68-75 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al., Pub. No.: US 20160225372 A1, hereinafter Cheung.

As per claim 1, Cheung discloses A method comprising; 
receiving, by a computing device, a corpus of digital chats records (par. 90); 
grouping, by the computing device, the corpus of digital chat records into subgroups of tasks of the plurality of tasks, wherein each subgroup corresponds to one task of the plurality of tasks (see at least par. 93 where at least the mapping, labeling and clustering are all examples of the broadly recited task subgroups); 
generating, by the computing device via a keyword chat module, for each subgroup of digital chat records, a plurality of task keywords and a plurality of task related words from the chat content data of each digital chat record based at least in part on a tokenization analysis of the corpus of digital chat records (at least par. 92, 101 discloses generating keywords and related words, both corresponding to the mapping, labeling and clustering (i.e. task subgroups) as described in par. 93. Note: as indicated in the 35 USC 112 rejection above, the application as filed does not clearly distinguish between “task keywords” and “task related words”); 
generating, by the computing device, for each subgroup of digital chat records, an expandable template data structure based at least in part on the plurality of task keywords and the plurality of task related words (see rejection of previous limitation – note that the disclosed mapping, labeling and clustering are all stored in memory (i.e. an expandable template data structure)); 
receiving, by the computing device, a digital chat record (see at least pars. 95, 99, 100); 
extracting, by the computing device, a plurality of chat utterances from the chat content data from the digital chat record based at least in part on the plurality of task keywords associated with the task and the plurality of task related words associated with the task (see mapping above including at least pars. 91-95, 103-111 for multiple disclosures of extraction of “chat utterances”. Note: the application as filed does not provide a definition of the phrase “chat utterances” and does not clearly distinguish this phrase from “chat snippets”); 
extracting, by the computing device, a plurality of chat snippets from the plurality of chat utterances based at least in part on a data proximity window in relation to a task keyword (see mapping above including at least pars. 91-96, 103-111 for multiple disclosures of extraction of “chat snippets”. Note: the application as filed does not provide a definition of the phrase “chat snippets”; paragraph 25 of the published specification provides an open-ended description which has not been read into the claims – the claimed “data proximity window” is not limited to any particular length or size); 
ranking, by the computing device via a template scoring module, the plurality of chat utterances and the plurality of chat snippets based at least in part on the expandable template data structure (see above mapping including at least pars. 92-100, 105-107); 
modifying, by the computing device, the expandable template data structure to form an adjusted template data structure based at least in part on the plurality of ranked chat utterances and the plurality of ranked chat snippets (see mapping above including at least pars. 120-125); 
populating, by the computing device, the adjusted template data structure with a subset of the ranked chat utterances from the plurality of ranked chat utterances and a subset of the ranked chat snippets from the plurality of the ranked chat snippets based at least in part on the ranking score to form a chat summary data structure for the digital chat record;  and storing, by the computing device, the chat summary data structure for the digital chat record in a database (see mapping above including at least pars. 120-125).

As per claim 2, Cheung discloses The method of claim 1, further comprising: parsing, by the computing device, the digital chat record to remove a stop word before the extracting the plurality of chat utterances and the plurality of chat snippets (pars. 93, 96).

As per claim 3, Cheung discloses the method of claim 1, wherein the chat content data further comprises chat lines; and wherein the method further comprises: parsing, by the computing device, the digital chat record to remove a one-word chat line from the digital chat record before the extracting the plurality of chat utterances and the plurality of chat snippets (pars. 108, 125, 78, and 81; additionally, and/or alternatively, note that the disclosed stop word customer chat line removal in pars. 93, 96, 97 is an example of removal of one-word chat lines).

As per claim 4, Cheung discloses the method of claim 3, further comprising separating, by the computing device, the chat lines of a first individual from the chat lines of a second individual (see rejection of claim 3 – note that the chat lines of a customer are separately identified from those of other customers and from those of an agent).

As per claim 5, Cheung discloses The method of claim 1, further comprising: differentiating, by the computing device, similar chat content data before extracting the plurality of chat utterances and the plurality of chat snippets (see rejection of the extracting limitations of claim 1).

As per claim 6, Cheung discloses the method of claim 1, further comprising; parsing, by the computing device, the digital chat record to remove a stop word before the extracting chat utterances and chat snippets (see rejection of claim 2).

As per claim 7, Cheung discloses The method of claim 1, further comprising determining, by the computing device, a task type for a subgroup of tasks (see at least par. 93 where at least the mapping, labeling and clustering all have corresponding types).

As per claim 8, Cheung discloses The method of claim 7, wherein the task type for a subgroup of tasks is either an action task type or an inquiry task type (pars. 56-61, 90-95).

As per claim 9, Cheung discloses The method of claim 1, wherein the chat summary data structure comprises a human readable chat summary data structure (pars. 117-125 disclose multiple examples of the disclosed human readable chat summary data structure).

As per claim 10, Cheung discloses The method of claim 1, wherein the chat summary data structure comprises a structured query language compatible format summary (see at least pars. 76, 80, 101, 120-126).

As per claim 11, Cheung discloses the method of claim 1, wherein the rank of chat utterances and chat snippets of the action task type is based at least in part on a weighting factor algorithm, a weight identified for each task keyword, or elements of sets (see rejection of ranking limitation of claim 1).

As per claim 12, Cheung discloses the method of claim 1, wherein ranking the query task type further comprises; identifying, by the computing device, question-answer pairs in chat utterances and chat snippets (see above mapping including at least pars. 45, 58, 60, 73, 92-100, 105-107); and ranking, by the computing device via a scoring module, the question-answer pairs based on at least in part word clustering and unions of sets (see above mapping including at least pars. 45, 58, 60, 73, 92-100, 105-107).

As per claims 13-20, they include the same or similar subject matter as one or more of claims 1-12 and are therefore likewise rejected. 


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20090013255 A1
Par. 65, 162
Conversation keyword utterances for task performance
US 20190109803 A1
Pars. 17, 27, 38
Analyzing chat data, utterances and snippets
US 20180082184 A1
Pars. 35-45
A question-answering system including a context-aware chatbot system

US 10860629 B1
Abstract 
Training using task based a chat dialog corpus



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED H HASAN/Primary Examiner, Art Unit 2154